Citation Nr: 0513847	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for a shrapnel wound 
to Muscle Group XIII in the right thigh, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In this decision, the RO denied 
an increased evaluation for residuals of a shrapnel wound to 
Muscle Group XIII in the right thigh.  His current 10 percent 
evaluation was confirmed and continued.

In April 2005, the Board advance the veteran's appeal on the 
docket.


FINDINGS OF FACT

The evidence reveals that the residuals of shrapnel wound to 
the right thigh include asymptomatic scar with total 
measurements of approximately 6.75 square inches and a 
moderate injury to Muscle Group XIII.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for residuals of shrapnel wound to the right thigh 
involving Muscle Group XIII has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 4.73, 
Diagnostic Code 5313 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in November 2002.  By means of this letter, the 
appellant was told of the requirements to establish an 
increased evaluation for the residuals of his shrapnel wound 
to the right thigh.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The appellant 
was apprised of the evidence considered by VA and the 
applicable laws and regulations in the Statement of the Case 
(SOC) issued in April 2004.  The SOC informed him of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The November 2002 notification was 
provided prior to the Agency of Original Jurisdiction's (AOJ) 
adverse decision issued in January 2003.

The United States (U.S.) Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005), that all sections of VA's notice 
letter should be construed in connection with each other to 
determine whether the document, read as a whole, addresses 
all aspects of the requisite notice under the provisions of 
the VCAA and the notice letter must be read in the context of 
prior relatively contemporaneous communications to the 
appellant from the AOJ.  In addition, a complying notice need 
not necessarily use the exact language of the controlling 
statute or regulation specifying VA's notice obligations, so 
long as that notice properly conveys to a claimant the 
essence of the regulation.  Based on a review of the 
notification provided the appellant in this case and the 
above analysis, the Board finds that VA notification was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) as these documents, 
read as a whole, fulfilled the essential purposes of the 
VCAA.  See Mayfield, slip op. at 35.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letter 
issued to the appellant in November 2002.)

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was afforded a VA compensation examination 
in January 2002.  This examination noted an accurate medical 
history, detailed findings on examination, and the 
appropriate diagnosis and opinions.  The examiner clearly 
indicated in his report that he had reviewed the medical 
evidence in the veteran's claims file in connection with this 
examination.  In addition, the examination report contains an 
opinion regarding the existence of additional functional 
limitation due to symptomatic flare-up associated with the 
right thigh shrapnel wound.  See 38 C.F.R. §§  4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  Therefore, 
this examination is adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in the letter issued in November 2002.  The 
appellant responded later that same month with the 
identification of this VA and private treatment records.  
These records were either already associated with the claims 
file (to include Long Beach VA Medical Center and Dr. J.H.) 
or were later obtained (to include Manchester VA Medical 
Center and Drs. J.G. and R.H.) and incorporated into the 
claims file.  VA has previously obtained his service medical 
records.  The appellant has not identified any other sources 
of evidence than those identified in November 2002.  In fact, 
he informed VA in November 2002 that he did not have any 
other treatment records or additional evidence to submit.  As 
the veteran has not provided any additional evidence or 
identified any other relevant medical treatment, further 
development of the medical evidence for the issue decided 
below is not warranted.  The appellant indicated on his 
substantive appeal received in May 2004 that he wanted to 
appear at a hearing before the Board.  This hearing was held 
in March 2005 and a transcript of this hearing has been 
associated with the claims file.  Therefore, the Board 
concludes that all pertinent evidence regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  

The Board notes that the appellant submitted written 
contentions directly to the Board in March 2005.  These 
documents contain contentions similar to those presented to 
the RO and the veteran signed a waiver of AOJ consideration 
regarding this evidence.  Therefore, this evidence does not 
warrant remand to an AOJ for review and completion of a SSOC.  
See 38 C.F.R. § 19.31.  Appellant review is appropriate at 
this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters and SOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  Regardless, the appellant clearly indicated in 
November 2002 that he had actual knowledge of the evidence 
required to substantiate his claim and that there was no 
further pertinent evidence that could be provided.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A review of the veteran's service medical records reveals 
that the veteran received a shrapnel wound to the lateral 
surface of the upper third of the right thigh due to a bomb 
explosion in August 1944.  Operations performed included the 
ellipse of the skin in the right thigh three days after the 
injury.  The veteran was given a discharge physical 
examination in October 1945.  His injuries included being 
wounded in action in the right thigh, which was reported to 
include a phosphorous burn, in August 1944.  He was 
hospitalized for this wound for one month.  Examination 
revealed pain in the right thigh with movement of the right 
lower extremity.  His cardiovascular system was found to be 
normal.

A VA examination in May 1948 found a 4-inch post-operative 
scar on the posterior lateral right thigh.  The wound 
involved Muscle Group XIII.  The right lower extremity had 
complete range of motion with no swelling, atrophy, or 
crepitation.  There was no fascial or muscular hematoma at 
the site of the scar.  The diagnoses included "gunshot" 
wound involving moderate loss of substance in Muscle Group 
XIII resulting in a minimal disability.  

A letter from a private physician dated in June 1946 noted a 
6-inch scar on the right thigh that was well healed.  The 
veteran complained of pain in the right thigh when he walked 
and aches and pains at night.  Hot, moist packs and message 
reportedly alleviated the symptoms.  Another private 
physician wrote in September 1948 that the veteran had 
received a shrapnel wound to the right thigh during World War 
II that required debridement and secondary closure.  The 
veteran continued to complain of pain, weakness, and a limp 
since the injury.  On examination, the right thigh had a scar 
that measured 4 inches long by 1 1/2 inches wide.  The scar was 
slightly tender and there was sensory loss limited to the 
site of the scar.  There was minimal muscle atrophy, but 
there was normal muscle strength and full range of motion in 
the adjacent joints.  Reflexes and sensation (other than the 
site of the scar) were normal.  No limp was present on 
examination.  The diagnosis was scar of "gunshot" wound to 
right thigh that was well healed.  

A VA outpatient record dated in February 1968 noted the 
veteran's complaints of pain throughout his right lower 
extremity.  On examination, the right thigh was 1/4 inch 
smaller than the left and an X-ray revealed some opaque 
flecks in the right thigh.  The veteran's iliac crest was 
3/16 inch lower on the right side.  The examiner commented 
that this difference was insignificant and was "not worth 
correcting."  However, due to the veteran's insistence, the 
physician agreed to refer the veteran to prosthetics for a 
shoe insert.

The veteran submitted a letter from a private physician dated 
in November 1968.  This physician noted that the veteran had 
been placed on Niacin because of arterial insufficiency due 
to a wound.

The veteran was given a series of VA examinations in March 
1969 to evaluate his shrapnel wound to the right thigh.  The 
orthopedic examiner noted that the veteran had received a 
right thigh injury in World War II due to a hunk of white 
phosphorous.  The veteran claimed that his military 
physicians had told him that "his blood tended to extinguish 
the fire and the fire tended to coagulate the blood, and 
between the two processes the thing went out."  The veteran 
reported that the wound underwent an initial debridement and 
was left open for a few days and then underwent another 
debridement and secondary closure of the wound.  It appears 
the examiner found this history corroborated by the current 
scar area commenting that this history would account for the 
large scar, "otherwise it would be just a very small circle 
that was closed."  On examination, the scar measured 4 
inches by 1/2 inch wide and was linear, well healed, and non-
tender.  The veteran could walk with a normal gait.  
Measurement of the thighs was equal at 20 1/2 inches in 
circumference.  There was full range of motion in the 
adjacent joints.  The diagnosis was old, healed white 
phosphorous wound (or chemical burn) on the postero-lateral 
upper 1/3 right thigh, with no orthopedic residuals or 
sequelae. 

A peripheral vascular examination (by two physicians) was 
also given in March 1969.  The examiner noted that no mention 
of any type of circulatory impairment was shown in the 
service medical records.  The veteran reported that he 
developed a charley horse in his right leg several months 
before.  A private physician had prescribed him Niacin for 
this complaint, but the veteran acknowledged that this 
physician had not checked his peripheral pulses in the lower 
extremities.  On examination, the thighs were the same size 
and measured 15 inches in circumference on the right and 15 
3/8 inches on the left.  There was a 3-inch scar on the right 
posterior upper thigh that was not tender.  It did not appear 
to the examiner that the veteran had loss any tissue due to 
his wound.  The dorsalis pedis, posterior tibial, popliteal 
and femoral pulses were all "good" and seemed to be 
essentially equal on both legs.  There were no skin changes 
suggesting any notable circulatory impairment.  The examiner 
commented:

In view of the good pulse, we doubt if 
there is any circulatory impairment at 
all in the right leg.  After all these 
years, we wonder if the symptoms have 
anything to do with the wound of 1944.

The diagnosis was cicatrix, right thigh, with asymptomatic 
scar and a history of a bomb fragment wound; and no 
demonstrable circulatory impairment detected in the right 
leg.

A radiological study of the right leg was performed in March 
1969.  The shaft of the femur was visualized and found to be 
unremarkable.  The impression was soft tissue metallic 
foreign bodies lateral to the greater trochanter.

Private outpatient records dated from the mid-1990s to early 
2000s noted regular treatment for a number of different 
complaints.  There does not appear to be any discussion of 
the veteran's right thigh injury in these records.  Noted 
peripheral pulses appear to be equal, or in some cases, 
actually better in the right lower extremity.  An orthopedic 
consultation of September 2001 noted the veteran's complaints 
of bilateral knee pain, greater on the left.  During this 
examination, the veteran attributed to knees his inability to 
descend stairs in a normal fashion.  He reported that due to 
his knee pain he was forced to descend stairs in a backwards 
position and also had knee pain when descending on an 
incline.  He denied any instability, distance limitations, or 
night pain.  He was reportedly fairly active.  On 
examination, the veteran had a slightly antalgic gait with 
shortened stance phase on the left.  Genu varum was present 
in the veteran's stance.  Tenderness was palpable at the 
medial and patelofemoral compartments of the knees.  Range of 
motion in the knees was from -10 degrees extension to 130 
degrees flexion.  There was no gross instability in the 
knees, nor was effusion evident.  X-rays revealed notable 
tricompartmental degenerative changes in both knees, which 
were worse in the left knee.  The assessment was 
tricompartmental degenerative joint disease.  In September 
and October 2001, the veteran received Synvisc injections to 
help alleviate the knee symptoms.  

VA outpatient records from the early 2000s noted the 
veteran's complaints that he associated with his wartime 
shrapnel wound.  In October 2000, he complained of pain "and 
other problems" to include shortening of his right leg.  On 
examination, the radial and pedal pulses were 2+ on both 
sides and there was no pretibial or pedal edema.  The 
veteran's gait was stiff and balanced.  There was decreased 
bilateral knee flexion with pain.  Muscle strength was 5 (on 
a scale from 1 minimal strength to 5 full strength) in both 
lower extremities.

The veteran received a VA podiatry consultation in January 
2001.  He complained that his wartime right thigh injury had 
resulted in shortening his leg.  On examination, his distal 
and pedal pulses were palpable.  Capillary filling in the 
toes of both feet occurred in less than one second.  The skin 
was warm, dry, and supple.  Sensation was intact.  Range of 
motion of the joints of the lower extremities was within 
normal limits with no pain or crepitation.  There was no 
appreciable shortening of the Achilles tendon on the right 
foot.  However, the measurement from the anteriosuperior 
iliac spine to the medial malleolus was 35 1/2 inches on the 
right side and 35 3/4 inches on the left.  The assessment was 
approximate right leg shortening by 1/4 inch.  

A VA outpatient record of November 2001 noted on examination 
that pedal pulses were palpable with the veteran wearing 
support stockings.  Muscle strength was normal and the 
veteran's gait was smooth and well balanced.  On examination 
in May 2002, the veteran's pedal pulses were normal and there 
was no peripheral edema.  His muscle strength was normal with 
a smooth and well-balanced gait.  However, degenerative joint 
disease was noted to exist in the left knee.  In November 
2002, the veteran complained of pain when lying on his right 
side and that his right leg was larger than the left.  On 
examination, pedal pulses were palpable and there was no 
peripheral edema.  However, the right leg was noted to be 
larger than the left.  Muscle strength was normal and the 
veteran's gait was smooth and well balanced.  In August 2003, 
the veteran continued to complain of pain in the right leg 
when lying down.  On examination, pedal pulses were 
diminished, but palpable.  There was no pretibial/ankle 
edema.  Muscle strength was normal.  His gait was balanced, 
but slightly stiff.  

The veteran was given a comprehensive orthopedic examination 
in January 2002.  The veteran complained of discomfort in his 
right hip when he slept.  He denied any pain in this right 
leg when walking.  He also complained that his right leg had 
become progressively shorter over the years and he used a 
shoe insert in the right shoe.  On examination, there was a 1/2 
inch slight pelvic tilt that was compensated for by a 1/2 inch 
lift in the right shoe.  Range of motion studies noted the 
following: Right hip motion from 0 to 120 degrees flexion, 0 
to 25 degrees adduction, 0 to 45 degrees abduction, 0 to 30 
degrees internal rotation, and 0 to 50 degrees external 
rotation.  The right knee had motion from 0 to 130 degrees.  
Circumference of the right thigh was 20 3/4 inches and the left 
was 20 1/2 inches.  There was a 4 1/2 inch scar on the lateral 
aspect of the right hip overlying the right trochanter.  This 
examiner appears to find the nature of the surgical incision 
corroborates that it was used to drain the shrapnel wound.  
There was no evidence of swelling or signs of inflammation.  
There were degenerative changes in the knee joints.  The 
veteran was noted to walk well "considering his age."  The 
diagnosis was old shrapnel wound on the right proximal thigh 
affecting Muscle Group XIII.    The examiner opined:

Leg length discrepancy in [the veteran's] 
right lower extremity is not related to 
the thigh injury he sustained in 1944.  
The origin of the leg length discrepancy 
is most likely congenital.

It is reasonable to expect some mild 
symptomatology such as local discomfort 
on prolonged pressure, which the veteran 
notes when he lies on his right side for 
a while.  No other disabilities are noted 
as a result of the war injury.

At his hearing on appeal in March 2005 and in multiple 
written contentions, the veteran claimed that the shrapnel 
injury in 1944 destroyed a section of artery in his right 
thigh.  It was noted that the initial combat battalion 
station treatment failed to identify this problem or fully 
note the extent of the shrapnel wound.  The veteran testified 
that that a piece of white phosphorous shrapnel entered his 
right thigh and went all the way to the bone.  He reported 
that a military physician had told him that the shrapnel had 
severed an artery, the blood had sealed the shrapnel and 
thereby stopped the phosphorous from continuing to burn.  The 
heated metal had also seared and closed the artery shut.  The 
military physician informed the veteran he was lucky this had 
happened; otherwise he would have bled to death.  The veteran 
claimed that the wound was large enough he could put three 
fingers into it.  He claimed that a few days after the 
injury, his wound was surgically opened and burned tissue 
removed from the site.  It was then allowed to stay open to 
drain.  The wound was then closed to allow enough tissue to 
develop that it could be sutured together.  The veteran 
reported that this process took "some days" to happen.  He 
claimed that he was discharged from the military hospital on 
August 28, 1944 and returned to duty with "butterfly" 
sutures in place.  

Regarding his current physical condition, the veteran 
testified that after sitting his right leg would hurt for the 
first two to three steps.  His injury also made using stars 
difficult and he was forced to go down stairs facing 
backwards.  The veteran claimed that he could not sleep on 
his right side due to pain.  He had been forced to sleep in a 
recliner until he was given cortisone injections that 
alleviated his pain.  The veteran noted that while he could 
use an automobile, he found it very difficult to walk.  He 
reportedly could only walk 1/8 of a mile before he was forced 
to stop.  He testified that his right leg became easily 
fatigued with use.  He also noted that he occasionally fell 
down when going up stairs.  He also attributed to his in-
service injury his shortened right leg.  The veteran asserted 
that he suffered with an arterial insufficiency in the right 
leg due to the in-service injury.  This condition forced him 
to wear support hose and take prescribed blood thinning 
medication.  


Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

According to Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), a layperson is competent to provide evidence on the 
incurrence of injury and resulting symptoms.  However, only a 
medical professional can provide competent, probative 
evidence regarding the diagnosis or etiology of a disability.  
The Board cannot base its determinations on its own 
uncorroborated medical opinion, but must instead base its 
medical determinations on evidence provided by competent 
medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently service connected for residuals of a 
shrapnel wound to his right thigh.  Shrapnel wounds often 
result in impairment of muscle, bone, and/or nerve.  Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  Muscle 
Group damage is categorized as slight, moderate, moderately 
severe, and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).  See 
Myler v. Derwinski, 1 Vet. App. 571, 574-75 (1991) (The Court 
ruled that it was clear and unmistakable error for VA 
adjudicators not to strictly apply the provisions of 
38 C.F.R. § 4.56 even when medical evidence suggests less 
severe residuals.)

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

The residuals of the veteran's shrapnel wound to the right 
thigh involving Muscle Group XIII, is currently evaluated as 
10 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73, Diagnostic Code 5313 (Muscle 
Group XIII), effective from August 10, 1948.  For injuries 
affecting this Muscle Group, the Code authorizes a 
noncompensable evaluation for slight disability, a 10 percent 
for moderate disability, a 30 percent for moderately severe 
disability, and a 40 percent for severe disability.  

Turning to the evaluation of the muscle injury, the medical 
opinions have consistently associated the shrapnel wound to 
injury of Muscle Groups XIII.  Contemporaneous service 
records indicate that this shrapnel wound was not a through 
and through wound, but based on the veteran's description 
(corroborated by multiple examiners) it was a deep 
penetrating wound to the soft tissue of the right thigh.  
This wound apparently required multiple debridements, removal 
of burnt tissue, open drainage, and sutures.  There is no lay 
or medical evidence that this wound resulted in nerve damage.  

The veteran claimed that this wound did result in severing or 
cutting an artery in the right thigh.  He bases this claim on 
what a military physician told him.  However, the Court has 
held such second hand lay evidence regarding a verbally 
related medical opinion carries little probative weight.  
Espiritu at 495.  The contemporaneous service records do not 
indicate any involvement of the arteries or veins.  An 
opinion by a VA physician in March 1969 found that there was 
no evidence of arterial insufficiency at that time and 
determined the in-service injury had not involved an artery.  
Current outpatient records have consistently reported 
continued pedal pulses.  In fact, the private treatment 
records indicate that the palpable pulses in the lower 
extremities are better in the right leg than the left.  Based 
on this medical evidence and opinion, the Board finds that 
the preponderance of the most probative medical evidence is 
against a finding that there was arterial involvement with 
the shrapnel wound of the right thigh.  This wound did not 
involve any major arteries/veins or nerves, nor did it cause 
vascular or nerve damage.  As the medical evidence is clear 
that there is no vascular or nerve involvement regarding the 
residuals of the shrapnel wound, consideration of the 
diagnostic criteria at 38 C.F.R. §§ 4.104 and 4.120-24a is 
not warranted.

The veteran is currently evaluated as having a moderate 
muscle injury due to his in-service shrapnel wound.  The 
Board finds that an increase in evaluation to moderately 
severe is not warranted in the present case.  There is no 
contemporaneous or subsequent medical evidence that the 
veteran's wound resulted in prolonged infection or sloughing 
of soft parts.  The service records indicate that the veteran 
was hospitalized during the first week of August 1944.  The 
veteran has acknowledged that he was released for duty on 
August 28th.  While this hospitalization consisted of a few 
weeks to allow the wound to heal, there is no evidence that 
the wound required prolonged hospitalization.  The veteran 
has complained of all the listed cardinal symptoms of muscle 
disability.  However, there is little objective medical 
evidence to support the existence of these signs and 
symptoms.  

Private examination of June 1946 found slight tenderness and 
loss of sensation at the site of the right thigh scar.  
However, examinations since March 1969 have consistently 
found the right thigh scar to be asymptomatic.  Examinations 
beginning in June 1946 have reported minimal atrophy in the 
right lower extremity.  At its worst in March 1969, the 
difference between the right and left thigh circumference as 
only 3/8 of an inch.  Examinations in recent years have found 
no atrophy currently exists in the right lower extremity.  
While VA examination in May 1948 found a moderate loss of 
substance in Muscle Group XIII, examinations since 1969 have 
not reported any loss of underlying deep fascia or muscle 
substance.  The veteran's lower extremity muscle strength has 
consistently been found to be normal.  

Of particular significance are the private outpatient records 
from the late 1990s and early 2000s.  In these records, both 
the veteran and his private physicians have attributed the 
same symptomatology (that the veteran later claimed to be 
associated with his in-service injury) to degenerative 
changes of the knees.  These degenerative changes are not 
currently service-connected.  The private physicians have 
attributed abnormal motion and instability in the right knee 
to these degenerative changes, not the service-connected 
shrapnel wound.  The VA examiners have consistently found no 
significant loss of motion, atrophy, lack of endurance, 
fatigability, or incoordination associated with this muscle 
injury.  In fact, multiple examinations over the past 60 
years have consistently shown that the right thigh 
musculature and functioning are virtually similar to those 
found on the left extremity.  Based on this medical evidence, 
the Board finds that the shrapnel wound to the right thigh 
and its residuals is no more than moderate in nature.  In 
recent years, the private medical evidence has associated the 
majority of the veteran's right leg symptoms with 
degenerative changes in the joints, not the muscle injury.  
The objective medical evidence has consistently found little 
abnormality regarding strength and endurance in the right 
thigh muscles.  In fact, the private medical evidence has 
reported that the functional ability in the left lower 
extremity is more compromised than that in the right leg.  
Therefore, there is no medical opinion demonstrating 
"positive evidence" of impairment when compared to the 
sound side.  

Normal range of motion in a hip joint is 0 to 125 degrees 
flexion and 0 to 45 degrees abduction.  Normal range of 
motion in a knee joint is from 0 extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.  Range of motion 
testing in January 2002 revealed slight loss of hip flexion 
(to 120 degrees) and slight loss of knee flexion (to 130 
degrees).  Right hip abduction was normal.  The slight loss 
of motion in both the right hip and knee is still 
substantially better than the loss of motion required for a 
compensable evaluation under either 38 C.F.R. § 4.71a, Code 
5252 (requiring flexion limited to 45 degrees) or Code 5260 
(requiring limitation to 60 degrees).  As the January 2002 
testing showed that the veteran could rotate his right hip 
substantially more than 15 degrees, a compensable evaluation 
under Code 5253 is not authorized.  As testing obviously 
showed the right hip and knee were not ankylosed or fixed in 
one position, the criteria at Codes 5250 and 5256 is not for 
application.  As full extension is shown to exist in the 
right hip/thigh, a compensable evaluation under Code 5251 is 
not authorized.  As there is no medical evidence the shrapnel 
wound has resulted in a flail joint of the hip or any 
involvement of the femur bone, application of the criteria at 
Codes 5254 and 5255 is not warranted.  Diagnostic Codes 5256 
through 5263 are not applicable to the evaluation of the 
veteran's in-service muscle injury as the private medical 
evidence has associated the symptoms and deformities of the 
right knee with nonservice-connected degenerative changes 
within the joint.  The VA examiner appears to corroborate the 
private evidence in his opinion of January 2002 that only 
attributed minimal residuals to the shrapnel wound.  
Regardless, the medical evidence has not shown 
symptomatology, to include loss of motion or instability, 
which would authorize a compensable evaluation under these 
criteria.

Considering the criteria at 38 C.F.R. § 4.40 and 4.45 for 
functional disability due to pain, weakness, incoordination, 
and periods of symptomatic exacerbation, the Board finds that 
such periods associated with the veteran's right thigh muscle 
injury do not warrant a higher evaluation.  The veteran has 
noted that certain activity such as using stairs and 
prolonged walking exacerbates his right lower extremity 
symptoms.  However, the private medical records indicate that 
the veteran also has associated this same symptomatology with 
both his knee joints.  His private physicians appear to 
conclude that the degenerative changes in these joints have 
resulted in the current functional limitations.  In addition, 
the VA examiner of January 2002 opined that only "mild" 
symptomatology would be expected to result from the veteran's 
service-connected muscle injury.  Based on these medical 
opinions, the Board must conclude that only minimal 
symptomatology can be attributed to the right thigh injury, 
even during periods of symptomatic flare-up.  Thus, an 
increased evaluation is not warranted even with consideration 
of the provisions of 38 C.F.R. § 4.40 and 4.45.

The medical evidence has shown approximately 1/4 to 1/2 inch 
shortening in the right leg when compared to the left.  The 
only medical opinion of record to discuss the etiology of 
this shorter leg was provided by VA examination in January 
2002.  He concluded that this abnormality was not the result 
of an in-service injury, but instead was congenital in 
origin.  This finding is confirmed by the service medical 
records, which do not report any involvement of the bones in 
the right leg with the shrapnel wound sustained in August 
1944.  Therefore, consideration of the criteria at 38 C.F.R. 
§ 4.71a, Code 5275 for shortening of a lower extremity is not 
for consideration in this case.  Regardless, the current 1/2 
inch shortening is substantially less than the 1 1/4 inch 
shortening required under Code 5275 for a compensable 
evaluation.

Finally, the right thigh scar has consistently been shown in 
recent decades to be asymptomatic.  The total area of 
scarring on the right is approximately 6.75 square inches 
(4.5 inches long x 1.5 inches wide = 6.75 sq inches).  This 
scar has consistently been found to be well healed, non-
adhesive, and non-tender.  On only one examination, the 
private examination in June 1946, did these scars show any 
abnormality.  At that time they were tender with some sensory 
loss.  However, multiple examinations in the decades since 
had consistently reported no abnormalities with the scar, nor 
has the veteran presented any lay evidence of any problems 
with the right thigh scar tissue.  

This level of symptomatology does not warrant a separate 
evaluation under the criteria at 38 C.F.R. § 4.118, Codes 
7803 for an unstable scar or 7804 for superficial scars that 
are painful on objective examination.  See Esteban, supra.  
As the total area of scarring does not come near to being 144 
square inches, a compensable evaluation under Code 7802 is 
not authorized.  As the service-connected scar is not 
associated with the head, face, or neck, evaluation under 
Codes 7800 and 7801 is not warranted.  Finally, the criteria 
at Codes 7806-33 are not applicable to adjudication of this 
claim since these criteria deal with the evaluation of skin 
diseases and not residual scars.  

Under the criteria at Code 7805, a scar that results in 
limitation of function of the affected part is to be 
evaluated under the appropriate orthopedic or muscle injury 
diagnostic codes.  As discussed above, the veteran currently 
receives an evaluation under the appropriate muscle injury 
criteria and an evaluation under the orthopedic criteria (for 
limitation of motion) is not warranted.  Thus, all 
appropriate evaluation under the provisions of Code 7805 has 
already been accomplished. 

Based on that above analysis, the Board finds that a 
preponderance of the most probative medical evidence does not 
support a separate compensable evaluation for the shrapnel 
wound scar on the right thigh.  The preponderance of the most 
probative medical evidence is against an increased evaluation 
for a shrapnel wound to Muscle Group XIII.  While the veteran 
is competent to report his symptoms, the medical findings do 
not support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements.  
To the extent that the appellant has described more severe 
symptomatology associated with his shrapnel wound, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against any 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent disabling for residuals 
of shrapnel wound to the right thigh involving Muscle Group 
XIII is denied.


	                        
____________________________________________
	KIMBERLEY OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


